EXHIBIT 10.2

 
PROMISSORY NOTE


Dated:  December 29, 2009 Amount:  $3,000,000.00


FOR VALUE RECEIVED, receipt of which is hereby acknowledged, the undersigned
Champion Industries, Inc., a West Virginia corporation (the “Maker”) promises to
pay to the order of Marshall T. Reynolds (hereinafter referred to as the
“Holder”) Three Million Dollars ($3,000,000.00) with interest on the principal
amount thereof outstanding from time to time from the date hereof until paid in
full, at an interest rate which is subject to change from time to time based on
changes in an independent index which is the highest Prime Rate most recently
published in “The Wall Street Journal’s money rates column” as the base rate on
corporate loans at large U.S. money center commercial banks (the “Index”).  If
the Index becomes unavailable during the term of this loan, the Holder may
designate a substitute index after notifying Maker.  The interest rate change
will not occur more often than each day.  Any change in the Prime Rate shall be
effective as of the day on which the change is announced to become effective.
Principal and accrued interest are due and payable in one payment on September
14, 2014, at which time the entire unpaid principal balance and accrued interest
thereon shall be due and payable in full, at 2450 First Avenue, Huntington, West
Virginia 25704, or at such other location as may be subsequently designated by
the Holder hereof.  Said payments shall be applied first to the payment of
interest on the unpaid balance and second to the payment of principal.  Interest
shall be calculated on a 365-day basis and is based on the actual number of days
that elapse during the lending period.


1.           This note is unsecured.


2.           The undersigned may prepay the whole or any part hereof at any time
or times without penalty.


3.           No delay or omission on the part of Holder in exercising any right
hereunder shall operate as a waiver of such right or of any other right under
this Note.  A waiver on any one occasion shall not be construed as a bar to or
waiver of any such right and/or remedy on any future occasion.


4.           The undersigned jointly and severally waive presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note; and
assents to any extension or postponement of the time of payment or any other
indulgence, and/or to the addition or release of any property and/or any other
party or person primarily or secondarily liable.


5.           In case any one or more of the provisions contained in this Note,
or any of the documents or agreements contemplated hereby, should be invalid,
illegal or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.


6.           In the event that all or any part of any payments made to the
holder shall be rescinded, avoided or recovered from the holder for any reason
whatsoever, including, but not limited to, proceedings in connection with the
insolvency or bankruptcy of the Maker or the paying party, the amount of such
rescind, avoided or recovered payment shall be added to the Note balance and all
representations, warranties and covenants of the Maker shall remain in full
force and effect and the Maker shall remain liable to the holder for the amount
of such rescinded, avoided or recovered payments in accordance with this Note.


7.           The indebtedness evidenced by this Note is subordinate to any and
all indebtedness, obligations and liabilities of the Maker hereof to the Lenders
party to that Credit Agreement with Champion Industries, Inc. dated as of
September 14, 2007, as the same may be amended, modified, restated or
supplemented from time to time, in the manner to the extent set forth in that
certain Subordination Agreement for the benefit of said Lenders dated as of
December 29, 2009, which reference is hereby made for a more full statement
thereof.


8.           This Note shall be governed by and construed in accordance with
laws of the State of West Virginia in all respects.


9.           Any action or proceeding to enforce or defend any rights under this
Note or under any agreement, instrument or other document contemplated hereby or
related hereto; directly or indirectly related to or connected with the loan
contemplated by this Note or the negotiation, administration or enforcement
thereof; or arising from the debtor/creditor relationship of the Maker and the
Holder shall be brought only in the Circuit Court of Cabell County, West
Virginia or the United States District Court for the Southern District of West
Virginia.  The Maker agrees that any proceeding instituted in either of such
courts shall be of proper venue, and waives any right to challenge the venue of
such courts or to seek the transfer or relocation of any such proceeding for any
reasons.  The Maker further agrees that such courts shall have personal
jurisdiction over the Maker and that any and all pleadings, summons, motions and
other process in such proceeding shall be fully and effectively served when
transmitted by United States Mail (registered or certified), postage and
registry fees prepaid.  Any judgment or decree obtained in any such action or
proceeding may be filed or enforced in any other appropriate court.


1

--------------------------------------------------------------------------------


10.           The undersigned will pay on demand all costs of collection and
reasonable attorney fees incurred or paid by Holder in enforcing this Note when
the same has become due.
 
 

 

 CHAMPION INDUSTRIES, INC., a West Virginia corporation                By:   /s/
Todd R. Fry      Todd R. Fry    Its:   Senior Vice President and Chief Financial
Officer            

 


 
2

--------------------------------------------------------------------------------



